DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14 & 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7  which states “the output circuit comprises a plurality of capacitors coupled to nodes for outputting the output differential signals, respectively, and performs current sourcing through a first one of the plurality of capacitors and performs current sinking through a second one of the plurality of capacitors, when the voltage level of one of the input differential signals is higher than that of the other of the input differential signals” it is not clear which the output differential signals is the applicant a first one of the plurality of capacitors and it is not clear which one of the input differential signals would be higher than that of the other of the input differential signals since one of the input differential signals and the other of the input differential signals do not appear clearly defined. Further clarification is needed.
Claims 14 & 24 are rejected in the same manner as discussed above in claim 7.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 8-10, 13, 15-20, 22- 23 & 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al (hereinafter, Tsai) (US 20130200953 A1).
Regarding claim 1, Tsai (Fig. 3) discloses a differential amplifier, comprising: an amplification stage (e.g. stage 410) configured to amplify input differential signals to generate intermediate differential signals; a control circuit (e.g. Ma3,  Mb3) configured to control slew rates for the intermediate differential signals; and an output circuit (e.g. 420-1 & 430; 440, 420-2) configured to selectively perform one or more switching 
Regarding claim 2, wherein the control circuit controls the slew rates for the intermediate differential signals according to one or more bias signals (e.g. biasing signals Vb2.
Regarding claim 5, wherein the output circuit (e.g. 420-1 & 430; 440, 420-2) linearly controls voltage levels of the intermediate differential signals according to voltage level variations of the output differential signals (see output circuit as discussed above and details Fig. 3).
Regarding claim 6, wherein the output circuit comprises a transistor (Ma2), a resistor (Rc1) and a capacitor (Cc1) that are coupled to one another, and wherein any one of the intermediate differential signals is applied to the transistor and the resistor that are coupled to a floating node in common.
Regarding claim 8, further comprising a first current control circuit (e.g. transistor Mc0 being control by control signal Vb1) configured to control a sink current of the amplification stage.
Regarding claim 9, further comprising a second current control circuit (e.g. transistor Ma4 being connected to a transistor Ma1 for instance) configured to control a sink current of the output circuit.
Regarding claim 10, Tsai (Fig. 3) discloses a differential amplifier, comprising: an amplification stage configured to adjust values of first intermediate differential signals by amplifying input differential signals according to a compensation signal (Vcmfb, see gates transistors Mc7 and Mc8); a control circuit (as discussed above) configured to 
Regarding claim 13 is rejected in the same manner as discussed above in claim 5.
Claim 15 is rejected in the same manner as discussed above in claims 8 & 9.
Regarding claim 16, Tsai (Fig. 3) discloses a differential amplifier, comprising: an amplification circuit (see above discussion) configured to adjust values of intermediate differential signals at floating nodes by amplifying input differential signals according to a compensation signal (Vcmfb, see gate terminals of Mc7 & Mc8), and generate output differential signals by selectively switching output driving gates coupled to the floating nodes (N1 & N2); and a compensation circuit (see above discussion) configured to generate the compensation signal according to a reference voltage (Vbn) and the input differential signals (Vin, Vip).
Regarding claim 17, wherein the amplification circuit controls slew rates for the intermediate differential signals according to bias signals (Vcasp, Vcasn for instance).
Regarding claim 18, further comprising a bias circuit (not shown, which considered as intended use) configured to generate the bias signals suitable for adjusting an operation bias point of the amplification circuit.
Regarding claim 19, wherein the intermediate differential signals include first intermediate differential signals and second intermediate differential signals (see above discussion, Fig. 3), and wherein the amplification circuit comprises: an amplification stage (410) configured to adjust values of the first intermediate differential signals by amplifying the input differential signals; a control circuit (similarly above discussion) configured to adjust values of the second intermediate differential signals according to the first intermediate differential signals and control the slew rates for the first and second intermediate differential signals; and an output circuit  (see above discussion) , Fig. 3) configured to selectively perform one or more switching operations according to the first and second intermediate differential signals and generate the output differential signals.
Regarding claim 20, wherein the control circuit (e.g. Ma3,  Mb3) controls the slew rates for the first and second intermediate differential signals according to bias signals (Vb2 signals).
Regarding claim 22, wherein the output circuit (e.g. 420-1 & 430; 440, 420-2) linearly controls voltage levels of the first and second intermediate differential signals (see above discussion, Fig. 3) according to voltage level variations of the output differential signals. 
Regarding claim 23 is rejected in the same manner as discussed above in claim 6.
Claim 25 is rejected in the same manner as discussed above in claim 15.

Allowable Subject Matter

Claims 3-4, 11-12 & 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-4 & 11-12 & 21 call for among others, wherein the control circuit comprises: a first transistor and a second transistor coupled in parallel to a first floating node to which a first one of the intermediate differential signal is applied; and a third transistor and a fourth transistor coupled in parallel to a second floating node to which a second one of the intermediate differential signals is applied.
Claims 7, 14 & 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843